Citation Nr: 0103212	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  97-03 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of facial 
trauma.

2.  Entitlement to service connection for residuals of injury 
to the eyes.

3.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to May 1959.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in November 1996, by 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held in Atlanta, Georgia, 
in September 1999, before the undersigned who was designated 
by the Chairman of the Board to conduct that hearing.

In a November 1999 decision, the Board denied the veteran's 
claims.  

The appellant appealed to the Court.  In June 2000, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated the 
November 1999 Board decision and remanded the case to the 
Board for proceedings consistent with the Joint Motion for 
Remand.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran's service medical records are not available and 
are presumed to have been destroyed in the fire at the 
National Personnel Records Center in 1973.  His wife 
testified at a hearing before a Hearing Officer in April 1997 
that the appellant had eye symptoms in 1960 and indicated 
that the appellant reiterated the circumstances surrounding 
his reported injuries during service at that time.

The first medical evidence of record of any of the claimed 
disabilities is dated from 1981, approximately 22 years after 
service discharge.  A private physician who initially saw the 
appellant in 1981 wrote in June 1997 that the appellant 
reported having "sustained trauma to the left eye and orbit 
during military service; the physician, noting that VA 
records and military record prior to 1973 were not available 
to him, indicated that the appellant's left eye problem "may 
possibly be related to an injury when he was in the military 
service many years ago."

A VA physician in August 1996 noted that the appellant 
reported a history of pneumonia while in service and 
indicated that he had no residuals at the present time.  In 
August 1997, a private physician diagnosed episodic and 
recurrent bouts of bronchitis/pneumonia which are most likely 
related to his episodes of pneumonia in the past; he noted 
that the appellant reported "severe pneumonia which he 
acquired in the service."  In September 1997, a private 
physician indicated that he first saw the appellant in 1997 
and that it was his best judgment that the appellant's 
injuries, reported by the appellant as due to a beating by 
Turkish soldiers in 1958 during service, were the cause of 
his ocular difficulties.  In August 1998, a private physician 
indicated that the appellant's left eye impairment is 
completely compatible with a history of trauma dating back 
many years.

There is no objective medical evidence of record showing the 
presence of the claimed disabilities during service or from 
1959 until 1981.  The veteran claims he received treatment 
for eye problems from 1960 or 1961, but that the physician 
had retired.  Board notes that there is a complete the lack 
of documented findings of the claimed disabilities from 
service discharge until 1981 undercuts the private medical 
opinions noted above, which are based on the veteran's 
reported history.  

Pursuant to the VCAA requirements and the Court order, 
additional development should be conducted.  The veteran 
should be examined by a VA physician who will ascertain the 
current diagnoses and provide an opinion as to the likely 
onset of the claimed residuals of pneumonia, facial trauma, 
and eye injury.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted and 
asked to provide whatever evidence he can 
relating to any treatment for the claimed 
disabilities from the time of his 
separation from service until 1981, 
including names of physicians and clinics 
and hospitals where he received 
treatment.  The Joint Remand noted that 
the veteran claimed to have been treated 
by a private German physician during 
service.  Additional information 
regarding this treatment should be 
sought, including the name and location 
of the physician and the dates he was 
treated.  Any source of objective 
verification of the claimed traumas 
during service, such as from former 
service comrades, should also be sought 
from the veteran.  Additional information 
concerning the claimed treatment by the 
Turkish guards should be obtained, 
including the dates and location of the 
incident, whether he reported it to any 
U.S. or Turkish authorities, and where 
treatment was obtained, e.g., what 
military facility in Turkey.

2.  The RO should schedule the veteran 
for an examination by a VA physician to 
determine the nature and probable 
etiology of any residuals of facial 
trauma, eye injury, and pneumonia.  His 
claims folder, including the medical 
evidence summarized above, must be 
reviewed by the examiner in conjunction 
with the examination.  Any necessary 
tests should be conducted.  The examiner 
should express an opinion whether it is 
likely, unlikely, or at least as likely 
as not that any current pathology is 
consistent with the veteran's reported 
history of inservice eye/facial injury 
and pneumonia.  The examiner must include 
complete rationale for any conclusions.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 



been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




